Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 1 of 12 PageID #: 6




                       Exhibit A
             Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 2 of 12 PageID #: 7

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305


                     USPS CERTIFIED MAIL™



                                                                                                  Mac Warner
                                                                                               Secretary of State
                                                                                              State of West Virginia
                                                                                            Phone: 304-558-6000
                  9214 89011251 3410 0002 4902 91
                                                                                                     886-767 -8 683
                                                                                                   Visit us online:
WELLS FARGO BANK, N.A.                                                                             www.wvsos.com
420 MONTGOMERY STREET
SAN FRANCISCO, CA 94104




    Control Number: 235903
             Defendant: WELLS FARGO BANK, N.A.                              County: Wayne
                        420 MONTGOMERY STREET
                        SAN FRANCISCO, CA 94104 US                      Civil Action: 19-C-29
                                                                  Certified Number: 92148901125134100002490291
                                                                       Service Date: 3/14/2019


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in your name and on your behalf.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in your name and on your behalf as your attorney-in-fact. Please address any questions about this document
directly to the court or the plaintiff's attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,




Mac Warner
Secretary of State
                  Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 3 of 12 PageID #: 8

                                                                                             -E-~µ,Eb(i19/26t9'iHrM                                        .·>'I
     SUMMONS                                                                                    •··•· . cc:~so-zo19.p~z9 •'>: •. . . . .1
                                                                                             .· V{ayneCounty Clr~uitcttirkr                               X> l
                                                                                                       R~gin.~:~iJl::                   ,          ,              \:':J


                                           IN THE CIRCUIT OF WAYNE WEST VIRGINIA
                                             Brandon Adkins v. Wells Fargo Bank, N.A.

Service Type:     Plaintiff - Secretary of State
                                                                                  uq
NOTICE TO:       Wells Fargo Bank, N.A., 420 Montgomery Street, San Fransico, w:::sl 94104
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR                                                           '
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Matthew Stapleto11, 400 5th Avenue, Huntington, WV 25701


THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.



SERVICE:
 3/9/2019 3:11:55 PM                               /s/ Regina Hill
                Date                                              Clerk


RETURN ON SERVICE:


 [] Return receipt of certified mail received in this office on

 D I certify that I personally delivered a copy of the Summons and Complaint to   ~~~~~~~~~~~~~~~~~~~~-




 []Not Fou11d in Bailiwick




                Date                                      Server's Signature                                    (, ~ ·'


                                                                                                                 .
                                                                                                                 . {
                                                                                                                     "     ,'    : ·~                   r '.

                                                                                                                                                               f. ")
                                                                                                                                                                . ')
                                                                                                                                                       r(      "··r~)

                                                                                                               r·.;                                    :".,) ~ (' .;
                                                                                                              1J;.                          .L:-
                                                                                                                     . '        ~"!




                                                                                                              (: l    '2 -.
                                                                                                              - - - ... J

                                                                                                              ·--Pl                     U1         (/)
                                                                                                              ).•»                      _J         (/)
        Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 4 of 12 PageID #: 9




                                         West Virginia E-Filing Notice



                                                                                         CC-50-2019-C-29
                                                                                        Judge: Darrell Pratt

To:   Matthew Stapleton
      stapl etonlawoffices@gmai I. com




                      NOTICE OF ELECTRONIC FILING

                   IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA

                                    Brandon Adkins v. Wells Fargo Bank, N.A.
                                               CC-50-2019-C-29

                         The following complaint was FILED on 3/9/2019 3: 11 :55 PM




      Notice Date:        3/9/2019 3:11 :55 PM

                                                                                                Regina Hill
                                                                                CLERK OF THE CIRCUIT
                                                                                                    Wayne
                                                                                                PO Box 38
                                                                                      WAYNE, WV 25570


                                                                                            (304) 272-6359
                                                                                  regina.hill@courtswv.gov
                     Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 5 of 12 PageID #: 10



    COVERSHEET
                                                                                                          . •. ~~~f£gigf~b2i~:~td~X~B:;:: '.,..n.:,J
                                                                                                          .. V.f..ayn,e 99unty C.ir<.:uit (Jlet~< :                              ·i
                                                                                                           . • .··••··· ;. < RegimtHill   1
                                                                                                                                              '   . ;.• ·.... •   .•·•·• •·. ·    j



                                                     GENERAL INFORMATION
                                 IN THE CIRCUIT COURT OF WAYNE COUNTY WEST VIRGINIA
                                           Brandon Adkins v. Wells Fargo Bank, N.A.

                                     []Business               [:;;?]Individual                                       [y]Business                  []Individual
    First Plaintiff:                                                               First Defendant:
                                     []Government             []Other                                                []Government                 []Other

    Judge:                           Darrell Pratt

                                               COMPLAINT INFORMATION
    Case Type: Civil                                                               Complaint Type: Other


    Origin:                              [;a Initial Filing        []Appeal from Municipal Court 0Appeal from Magistrate Court


    Jury Trial Requested:                [~]Yes      []No           Case will be ready for trial by:   6/1/2020

    Mediation Requested:                 [;;;;]Yes   []No

    Substantial Hardship Requested: 0Yes             ~]No



[] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?

         [] Wheelchair accessible hearing room and other facilities

         D    Interpreter or other auxiliary aid for the hearing impaired

         D    Reader or other auxiliary aid for the visually impaired

         0    Spokesperson or other auxiliary aid for the speech impaired

         [] Other:

0    I am proceeding without an attorney

[~] I have an attot·rtey:   Matthew Stapleton, 400 5th Avenue, Huntingtoh, WV 25701
              Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 6 of 12 PageID #: 11



                                                SERVED . . PARTIES
Name:          Wells Fargo Bank, N.A.
Address:       420 Montgomery Street, San Fransico WV 94104
Days to Answer: 30               Type of Service: Plaintiff - Secretary of State
     Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 7 of 12 PageID #: 12




             IN THE CIRCUIT COURT OF WAYNE COUNTY, WEST VIRGINIA

BRANDON ADKINS, and
TRACI ADKINS

                       PLAINTIFFS,

v.                                                     CIVIL ACTION NO . _ _ _ _ _ __

WELLS FARGO BANK, N.A., and
JOHN DOE ENTITY,

                       DEFENDANT.


                                           COMPLAINT

        COME NOW the Plaintiffs, Brandon & Traci Adkins, by and through counsel, Matthew

P. Stapleton and Stapleton Law Offices, and hereby state the following for their Complaint:

                                             PARTlES

        1.     The Plaintiffs are residents of Wayne County, West Virginia.

        2.     The Plaintiffs are persons protected by the West Virginia Consumer Credit and

               Protection Act (the WVCCPA) and, thus, are entitled to its remedies.

        3.     The Defendant is a corporation conducting business in West Virginia.

                                              FACTS

        4.     Wells Fargo Ban1c, N.A., is a debt collector as defined by West Virginia Code Sec.

               46A-2-122(d) engaging the debt collection as defined by West Virginia Code Sec.

               46A-2-122(c), and is otherwise subject to the WVCCPA.

        5.     Once the Plaintiffs fell into arrears upon an alleged indebtedness owed by

               Plaintiffs to the Defendant, the Defendant began to attempt to collect from the

               Plaintiffs by placing telephone calls and sending letters to the Plaintiffs, and did in

               fact communicate with the Plaintiffs to collect the debt.
Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 8 of 12 PageID #: 13




   6.    In addition to written communication, the Plaintiffs began receiving telephone

         calls from the Defendant on a regular basis.

   7.    As a result of the high volume of collection activities by Defendant, Plaintiffs

         retained legal counsel prior to February 3, 2015, to represent their interest in

         relation to this alleged debt.

   8.    During a telephone call initiated by befendant, which call occurred on or around

         February 3, 2015, following the retention of counsel relating to the debt with the

         Defendant, the Plaintiffs informed the Defendant they were represented by an

         attorney and to not contact them anymore and gave the Defendant's

         representatives the attorney's name and contact information for the attorney.

   9.    Following this notification of representation, the Defendant continued to attempt

         to collect on the alleged debt by placing telephone calls to the Plaintiffs, placing

         calls on a regular basis to telephone numbers associated with the Plaintiffs, written

         communication, and other forms of communication.

   10.   The repeated nature ofbefendant's collection attempts caused the Plaintiffs to

         endure stress and anxiety on a daily basis. Additionally, the Plaintiffs not only

         endured the annoyance, worry, and aggravation at the time of the collection

         attempts, but also at many othet times as it was constantly fresh on their minds

         due to the volume and consistency of collection attempts.




                                          COtJNtl

              VIOLATING THE WESt VIRGINIA CONSUMER
                   CREDIT AND PROTECTION ACT
Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 9 of 12 PageID #: 14




   11.   Plaintiffs incorporate the previous paragraphs as if fully set forth here.

   12.   The Defendant has repeatedly violated the West Virginia Consumer Credit and

         Protection Act including, but not limited to,

         a.     using unfair or unconscionable means to collect a debt from the Plaintiffs

                in direct violation of West Virginia Code Sec 46A-2-128(e) by

                c01mnunicating with the Plaintiffs after the Defendant lmew the Plaintiffs

                were represented by an attorney and the attorney's name, telephone

                number, and location were known by the Defendant;

         b.      engaging in unreasonable, oppressive, or abusive conduct toward the

                Plaintiffs by placing a large amount of telephone calls to the Plaintiffs in

                an attempt to collect a debt in violation of West Virginia Code Sec. 46A-2-

                 125;

         c.     causing the Plaintiffs phone to ring or engaging persons, including the

                Plaintiffs, in telephone conversations repeatedly or continuously, with the

                intent to annoy, abuse, or oppress the Plaintiffs in violation of West

                Virginia Code Sec. 46A-2-125(d).

   13.   As a direct result of the Defendant's actions and conduct, the Plaintiffs have been

         annoyed, inconvenienced, harassed, bothered, upset, threatened, and were

         otherwise caused indignation and distress.




                                      COUNT II
Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 10 of 12 PageID #: 15




          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

    14.   Plaintiffs incorporate the previous paragraphs as if fully set forth here.

    15.   Defendant's conduct was so egregious and extreme that it exceeded the bounds of

          decency including, but not limited to:

          a.     Defendant placed a high volume of calls to the Plaintiffs' home directly in

                 violation of the WVCCPA;

          b.     Defendant continued to contact the Plaintiffs while knowing they were

                  represented by an attorney, directly in violation of the WVCCPA;

          c.     Defendant caused the Plaintiffs to endure consistent stress, aggravation,

                  and annoyance due to the pattern of calls by Defendant;

          d.      The Defendant has intentionally adopted policies and procedures without

                 regard to West Virginia law and that violate West Virginia law;

          d.     Defendant has intentionally adopted policies and procedures which have

                 the effect of inflicting emotional distress upon consumers to coerce them

                 to pay money to the Defendant;

    16.   As a direct result of Defendant's conduct, the Plaintiffs have suffered significant

          emotional distress.

    17.   As a direct result of the Defendant's action and conduct, Plaintiffs have been

          annoyed, inconvenienced, harassed, bothered, upset, threatened, and were

          otherwise caused indignation and distress.




                                       COUNT III
Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 11 of 12 PageID #: 16




                     COMMON LAW INVASION OF PRIVACY

    18.    Plaintiffs incorporate the previous paragraphs as if fully set forth here.

    19.    Plaintiffs, like all citizens, have an expectation of privacy with includes the right

           to be free from harassing and annoying telephone calls.

    20.    Defendant's conduct of placing extreme amounts of telephone calls and sending

           repeated letters to the Plaintiffs' home invaded, damaged, and harmed the

           Plaintiffs' right of privacy.

    21.    As a direct result of the conduct of the Defendant, the Plaintiffs have suffered

           emotional distress.

    22.    As a direct result of the Defendanes action and conduct, Plaintiffs have been

           annoyed, inconvenienced, harassed, bothered, upset, threatened, and were

           otherwise caused indignation and distress.


                                 DEMAND FOR RELIEF

    Plaintiffs demand the befendant pay the following:

    A.     Actual damages for annoyance, inconvenience, distress, bother, anxiety, and the

           Defendant's repeated violations of the WVCCPA for all such violations up to the

           time this complaint was filed.

    B.     Statutory damages in the maximum allowed by West Virginia Code Sec. 46A-5-

           101(1) as adjusted for inflation pursuant to West Virginia Code Sec. 46A-5-106

           for all such violations up to the time this complaint was filed.

    C.     Pursuant to West Virginia Code Sec. 46A-5-104, Plaintiffs' cost oflitigation

           including, but not limited to, attorney fees and court costs.

    D.     General damages for the Defendant's negligence alleged in Count II and Count III
Case 3:19-cv-00275 Document 1-1 Filed 04/12/19 Page 12 of 12 PageID #: 17




         of this complaint.

    E.   Punitive damages for the Defendant's conduct alleged in Count II and Count III of

         this complaint.

    F.   Any other relief the Court shall deem proper under the circumstances.


                                              BRANDON ADKINS
                                              TRACI ADKINS
                                              By Counsel


                                              ls/Matthew P. Stapleton
                                              Matthew P. Stapleton (WVSB #12334)
                                              Scott G. Stapleton (WVSB #3568)
                                              Stapleton Law Offices
                                              400 5th Avenue
                                              Huntington, WV 25701
                                              (304) 529-1130
